DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
1.	The amendment filed August 2, 2021 is acknowledged and has been entered.  Claim 2 has been canceled.  Claims 1, 3, 6, 16, 19, 22, and 29 have been amended.

2.	As before noted Applicant elected the species of the invention in which the enhanced therapeutic efficacy comprises tumor regression, the method further comprises administering to the subject an additional agent or therapy or more particularly an anti-inflammatory drug, and the solid tumor is brain cancer.

3.	Claims 1, 3-16, 19, and 21-37 are pending in the application.  Claims 24-27 and 31 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2018.

4.	Claims 1, 3-16, 19, 21-23, 28-30, and 32-37 have been examined.

Information Disclosure Statement
5.	The information disclosure filed March 1, 2021, August 2, 2021, and November 9, 2021 have been considered.  An initialed copy of each is enclosed.

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed February 5, 2021.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 3-19, 21-23, 28, 30, and 32-37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2015/0203579-A1.
Beginning at page 7 of the amendment filed August 2, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims, as presently amended, are drawn to a method intended for treating a first and a second tumor in a subject, said method comprising administering to the subject one or more doses of ionizing radiation to the first tumor but not the second tumor in combination with one or more doses of an antibody or antigen binding fragment thereof that binds to PD-1, so as to cause the enhanced regression of both tumors as compared to the regression caused by either administration of the antibody or antigen binding fragment thereof alone or the ionizing radiation alone.
	U.S. Patent Application Publication No. 2015/0203579-A1 (Papadopoulos et al.) teaches a method for treating two or more tumors in a subject having two or more tumors, said method comprising irradiating a tumor in the subject and administering to the subject an antibody or antigen binding fragment thereof that specifically binds to human PD-1, wherein the antibody or antigen binding fragment thereof is identical to the antibody or antigen binding fragment thereof to which the instant claims are directed; see entire document (e.g., the abstract; paragraphs [0051] and [0177]).  Papadopoulos et al. 1 leading to the enhanced tumor regression as compared to the regression that is achieved when either modality is used alone (see, e.g., paragraphs [0169] and [0177]).  Papadopoulos et al. teaches the antibody or antigen binding fragment thereof may be used in combination with radiotherapy to achieve synergistic effects because the combination augments immune cell activity by either “releasing the brake” on suppressed immune cells or “stepping on the gas” to activate an immune response (see, e.g., paragraph [0177]).  Papadopoulos et al. teaches the tumor is a brain tumor (see, e.g., paragraph [0052]).  Papadopoulos et al. teaches the tumor is metastatic and either a primary tumor or a recurrent tumor (i.e., a tumor that recurs or relapses after therapy); see, e.g., paragraph [0052].  Papadopoulos et al. teaches the antibody or antigen-binding fragment is administered subcutaneously, intravenously, intradermally, intraperitoneally, orally, intramuscularly, or intracranially to the subject at a dose of about 0.1 mg/kg of body weight to about 60 mg/kg of body weight of the subject (e.g., a dose of 10 mg/kg); see, e.g., paragraphs [0053] and [0235].  Papadopoulos et al. teaches a dose of the antibody or antigen binding fragment thereof is at least about 0.1 mg to about 800 mg, about 1 to about 500 mg, about 5 to about 300 mg, or about 10 to about 200 mg, to about 100 mg, or to about 50 mg; see, e.g., paragraph [0159].  Papadopoulos et al. teaches the initial dose may be followed by administration of a second or a plurality of subsequent doses of the antibody or antigen-binding fragment thereof in an amount that can be approximately the same or less than that of the initial dose, wherein the subsequent doses are separated by at least 1 day to 3 days or at least one week or at least 4 weeks; see, e.g., paragraph [0159].  Papadopoulos et al. teaches the subjects are irradiated with fractionated doses (e.g., 5 fractions of about 30 Gy or a total dose of 27 Gy given as 3 fractions of 9 Gy); see, e.g., paragraph [00270].  Papadopoulos et al. teaches the antibody or antigen binding fragment is administered before or after irradiation or administered concurrently with radiation therapy; see, e.g., paragraph [0183]. Papadopoulos et al. teaches the method further comprises 
	As to the limitation recited by claim 1 that the method comprises administering to the subject one or more doses of ionizing radiation to the first tumor but not the second tumor, Papadopoulos et al. teaches “[in] some embodiments, radiation therapy may be administered locally to a tumor lesion to enhance the local immunogenicity of a patient's tumor (adjuvinating radiation) and/or to kill tumor cells (ablative radiation) followed by systemic administration of an anti-PD-1 antibody of the invention” (paragraph [0179]), impliedly, to treat all the tumors in patient including any that were not irradiated.2  Furthermore, it is noted that in describing the inclusion criteria used to determine if a patient should be included in the planned study, as outlined, Papadopoulos et al. teaches “[patients] assigned to radiotherapy require at least one additional lesion that can be safely irradiated while sparing the index lesions [underscoring added for emphasis3] and for which radiation at the limited, palliative doses contemplated would be considered medically appropriate” (paragraph [0260]).  Quite clearly then Papadopoulos et al. teaches treating a first tumor by irradiating the tumor without irradiating a second tumor.  Moreover, Papadopoulos et al. teaches “[the] lesion selected for radiation should be a lesion that can be safely irradiated with focal irradiation while sparing the index lesion(s), and for which radiation at the limited palliative doses contemplated would be considered medically appropriate” (paragraph [0270]). Again, quite clearly, Papadopoulos et al. teaches selecting a tumor for treatment using radiotherapy on the basis of the safety of doing so and then treating the selected tumor by irradiating the tumor without irradiating other tumors, even if considered to be index lesions, because not every tumor in the patient is safely irradiated.   
arguendo, Papadopoulos et al. does not expressly teach administering to the subject one or more doses of ionizing radiation to the first tumor but not the second tumor, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat a first tumor and a second tumor in the subject in which the second tumor cannot be safely irradiated by irradiating only the first tumor, which is safely irradiated, to slow the growth of the first tumor and by administering to the subject an effective amount of the antibody or antigen binding fragment thereof that specifically binds to human PD-1 to treat both tumors.
This position is deemed reasonable since Papadopoulos et al. teaches “[to] be enrolled in a radiotherapy cohort, a patient must have a lesion that can be safely irradiated and for which radiation at the limited, palliative doses contemplated would be considered medically appropriate” (paragraph [0250]).  It stands to reason that a given tumor in a subject should only be irradiated if it is possible to do so safely without causing harm to subject that might outweigh the benefit of the treatment.  In fact, as before noted, in describing the inclusion criteria used to determine if a patient should be included in the planned study, as outlined, Papadopoulos et al. teaches “[patients] assigned to radiotherapy require at least one additional lesion that can be safely irradiated while sparing the index lesions [underscoring added for emphasis] and for which radiation at the limited, palliative doses contemplated would be considered medically appropriate” (paragraph [0260]).  Quite clearly then Papadopoulos et al. teaches the practicality of treating a first tumor by irradiating the tumor without irradiating a second tumor, even if the second tumor is deemed to be an index lesion.4  So, once again, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat a first tumor and a second tumor in the subject in which the second tumor cannot be safely irradiated by irradiating only the first tumor, which is safely irradiated, to slow the growth of the first tumor and administering to the subject an effective amount of the antibody or antigen binding fragment thereof that specifically binds to human PD-1 to treat both tumors.
Applicant previously traversed the propriety of maintaining this ground of rejection 
	In responding to the preceding Office action mailed November 18, 2020 Applicant amended claim 1 so as to recite the intended use of the claimed invention is to treat not a single tumor but a first and a second tumor by administering to the first tumor, but not the second, ionizing radiation in combination with an antibody or antigen binding fragment thereof that binds specifically to PD-1.  Then, beginning at page 6 of the amendment filed December 11, 2020 Applicant again traversed the propriety of maintaining this ground of rejection.  Applicant’s arguments, although carefully considered, were not found persuasive.  With regard to the rejection of the claims under 35 U.S.C. § 102 Applicant argued that the disclosure of a genus by the prior art is not necessarily a disclosure of every species that is a member of the genus and that Papadopoulos et al. does not teach the use of the particular combination of an antibody or antigen binding fragment thereof that binds specifically to PD-1 and radiotherapy to treat cancer in a subject.  In response, in paragraph [0303] Papadopoulos et al. discloses:

The present invention is not to be limited in scope by the specific embodiments described herein.  Indeed, various modifications of the invention in addition to those described herein will become apparent to those skilled in the art from the foregoing description and the accompanying figures.  Such modifications are intended to fall within the scope of the
appended claims.
	
In the examples provided Papadopoulos et al. teaches the use of combinatorial treatments for cancer that include administering immunotherapy and radiotherapy.  For example, in Example 11, Papadopoulos et al. teaches the use of concomitant radiation 
	As before noted, if Applicant had intended only to argue that Papadopoulos et al. does not teach the use of radiotherapy to treat a first tumor, but not a second tumor in the subject, then, as previously explained, Papadopoulos et al. teaches “[in] some embodiments, radiation therapy may be administered locally to a tumor lesion to enhance the local immunogenicity of a patient's tumor (adjuvinating radiation) and/or to kill tumor cells (ablative radiation) followed by systemic administration of an anti-PD-1 antibody of the invention” (paragraph [0179]), impliedly, to treat all the tumors in patient including any that were not irradiated.5  Furthermore, it is noted that in describing the inclusion criteria used to determine if a patient should be included in the planned study, as outlined, Papadopoulos et al. teaches “[patients] assigned to radiotherapy require at least one additional lesion that can be safely irradiated while sparing the index lesions [underscoring added for emphasis6] and for which radiation at the limited, palliative doses contemplated would be considered medically appropriate” (paragraph [0260]).  Quite clearly then Papadopoulos et al. teaches treating a first tumor by irradiating the tumor without irradiating a second tumor.  Moreover, Papadopoulos et al. teaches “[the] lesion 
	Even so, if arguendo, Papadopoulos et al. does not expressly teach administering to the subject one or more doses of ionizing radiation to the first tumor but not the second tumor, it is again submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat a first tumor and a second tumor in the subject in which the second tumor cannot be safely irradiated by irradiating only the first tumor, which is safely irradiated, to slow the growth of the first tumor and by administering to the subject an effective amount of the antibody or antigen binding fragment thereof that specifically binds to human PD-1 to treat both tumors.
As previously stated, this position is deemed reasonable since Papadopoulos et al. teaches “[to] be enrolled in a radiotherapy cohort, a patient must have a lesion that can be safely irradiated and for which radiation at the limited, palliative doses contemplated would be considered medically appropriate” (paragraph [0250]).  It stands to reason that a given tumor in a subject should only be irradiated if it is possible to do so safely without causing harm to subject that might outweigh the benefit of the treatment.  In fact, as before noted, in describing the inclusion criteria used to determine if a patient should be included in the planned study, as outlined, Papadopoulos et al. teaches “[patients] assigned to radiotherapy require at least one additional lesion that can be safely irradiated while sparing the index lesions [underscoring added for emphasis] and for which radiation at the limited, palliative doses contemplated would be considered medically appropriate” (paragraph [0260]).  Quite clearly then Papadopoulos et al. teaches the practicality of treating a first tumor by irradiating the tumor without irradiating a second tumor, even if the second tumor is deemed to be an index lesion.7  So, once prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat a first tumor and a second tumor in the subject in which the second tumor cannot be safely irradiated by irradiating only the first tumor, which is safely irradiated, to slow the growth of the first tumor and administering to the subject an effective amount of the antibody or antigen binding fragment thereof that specifically binds to human PD-1 to treat both tumors.
	Then, too, Applicant before argued that Papadopoulos et al. teaches “dozens” of different anti-PD-1 antibodies that are suitably used in practicing the disclosed method for treating tumors in a subject and it would not have been obvious to select an antibody or antigen binding fragment that is identical to the antibody or antigen binding fragment to which the instant claims are directed.  In response, it was aptly noted that Papadopoulos et al. teaches the antibody to be selected for use in treating cancer is an antibody that blocks binding of PD-1 to its ligands, PD-L1 and PD-L2 to inhibit PD-1-induced T cell down-regulation and rescue T cell signaling to, in turn, suppress tumor growth (see, e.g., paragraphs [0027], [0031], and [0092]).  In addition, Papadopoulos et al. teaches some of the disclosed antibodies have the functional properties to be suitably used to treat cancer (see, e.g., paragraph [0092]), but others do not (some of the antibodies that binds to PD-1 act as agonists to enhance or stimulate PD-1 binding and/or activity8).  Furthermore, Papadopoulos et al. teaches some of the antibodies are best used diagnostically, because while the antibodies bind to PD-1, they may lack functional features that make them suitable for therapeutic use (see, e.g., paragraphs [0192]-[0195]).  It follows of course that for use in treating cancer it would be obvious to select an antibody that is described by Papadopoulos et al. as being a “blocking antibody” or one that blocks binding of PD-1 to its ligands.  Furthermore it follows that any of the antibodies that are disclosed by Papadopoulos et al. as lacking the ability to block binding of PD-1 to its ligands should not be selected for use in treating cancer.  Of the antibodies that block binding of PD-1 to its ligands, Papadopoulos et al. teaches one that comprises a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 162 
As stated by the Court in deciding Ortho-McNeil Pharm., Inc. v. Teva Pharm. Indus., Ltd., 344 Fed. Appx. 595, 598, 93 U.S.P.Q.2d 1125 (Fed. Cir. 2009):  “Inventions in most instances rely upon building blocks long since uncovered, and combine elements that are in some sense already known. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418-19, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007). The combination of familiar elements according to known methods is likely to be obvious, however, when it does no more than yield predictable results. Id. at 1739. Each case must be decided in its particular context, including the characteristics of the science or technology, the nature of the choices available to one skilled in the art, the specificity of the prior art, and the predictability of results in the area of interest. Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1352 (Fed. Cir. 2008).”
	Applicant further argued that Papadopoulos et al. does not teach, either expressly or inherently, the administration of the combination results in tumor regression in both the first tumor and the second tumor.  In response, first, it is aptly noted that the method described by the prior art is materially and manipulatively indistinguishable from the 
To elaborate, and as before explained, because the method described by the prior art is materially and manipulatively indistinguishable from the claimed invention, quite plainly, the method of the prior art cannot be practiced without practicing the claimed invention and in doing so it should be fully expected that the administration of the combination results in tumor regression in both the first tumor and the second tumor.  Why would it not?  The antibody is administered systemically (since it is not administered locally) and should be expected to make contact with both a first and a second tumor in the subject9 and because it was known at the time that anti-PD-1 blockade using an antibody that specifically binds to PD-1 and blocks binding of the receptor to its ligands is an effective means by which a reduction in tumor growth can be achieved there is no reason to doubt that the practice of the method taught by the prior art will not result in the regression of both a first tumor and a second tumor in the subject. 
Moreover, because the method described by the prior art is materially and manipulatively indistinguishable from the claimed invention, if a patent were to be granted on this application with the instant claims, the patent would remove from the public domain a method for treating tumors in a subject that was placed in the public domain by the prior art’s disclosure.
Then, even if it might fairly be argued that Papadopoulos et al. does not expressly teach the regression of both a first tumor and a second tumor following treatment using the disclosed combination of an anti-PD-1 antibody and radiotherapy,  M.P.E.P. § 2112 states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

inherently possesses the ability to do so (since it cannot otherwise lack the ability10) and therefore the method taught by the prior art necessarily constitutes a method that is indistinguishable from the claimed invention, which causes a regression of both a first tumor and a second tumor in a subject.  See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993).  See M.P.E.P. §§ 2112 and 2112.02.
“[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005) (“In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable.”). 
Again, Papadopoulos et al. teaches the use of a cancer treatment combination that includes localized radiotherapy of a tumor selected on the basis that ionizing radiation may be safely administered to the tumor and the systemic administration of an anti-PD-1 antibody that blocks binding of the receptor to its ligands to cause regression of not just one tumor (or a tumor selected to be irradiated), but each of the tumors in the subject.  Even if it would still be argued that it would not have been appreciated that the combination is effective to cause regression of both a first tumor and a second tumor in Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945).  In addition Applicant is reminded that “[newly] discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001).  “[Merely] discovering and claiming a new benefit of an old process cannot render the process again patentable." King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267 , 1275 (Fed. Cir. 2010). 
If Papadopoulos et al. does not expressly or impliedly teach that as a result of the use of a combination that includes localized radiotherapy and anti-PD-1 antibody therapy regression of both a first tumor and a second tumor in the subject is achieved, it should be evident that the practice of the prior art’s method necessarily causes that very effect as a matter of inherency.  As to inherency, the Court has noted that “[u]nder the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.”  Mehl/Biophile Int’l Corp. v. Miligraum, 192 F.2d 1362, 1366, 52 USPQ2d 1303, 1305 (Fed. Cir. 1999) (citations omitted).  Moreover, “[w]here […] the result is necessary consequence of what was deliberately intended, it is no import that the article’s authors did not appreciate the results.”  Mehl/Biophile Int’l Corp, 192 F.2d 1362, 52 USPQ2d at 1307.  
In addition, Applicant is again reminded that mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979). 
Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.  The Court of Appeals for the Federal Circuit has stated that “[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1575, 1936 (Fed. Cir. 1990) (emphasis in original).    
Applicant further argued that it is not enough that it be “reasonably expected” that as a result of the use of a combination that includes localized radiotherapy and anti-PD-1 antibody therapy, as taught by the prior art, regression of both a first tumor and a second tumor in the subject is achieved.  Applicant has continued to argue that in order to establish that the prior art’s method would inherently achieve the regression of both a first tumor and a second tumor in the subject, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference and that it would be so recognized by persons of ordinary skill.  In response, because the method described by the prior art is materially and manipulatively indistinguishable from the claimed invention, the missing descriptive matter, if any at all actually exists, is necessarily present in description of the method by the prior art  (i.e., the regression of both a first tumor and a second tumor in the subject is the natural result of the combination of elements explicitly disclosed by the prior art).11  Moreover, it is submitted that contrary to Applicant’s argument,  that this feature would be so recognized by persons of ordinary skill.  Again why would it not?  The purpose of treating tumors in a subject by administering to the subject a combination of an anti-PD-1 antibody and radiotherapy, as disclosed by Papadopoulos et al., is to achieve a reduction in the size of the tumors, as well as to slow the growth of the tumors and most ideally to eradicate the tumors in the subject, but even so it would be understood and reasonably expected that the systemic administration of the antibody alone would cause a reduction in the growth of any and all tumors in the subject, even a tumor that is not irradiated, and especially following irradiation of at least one tumor because Papadopoulos et al. teaches “[in] some embodiments, radiation therapy may be administered locally to a tumor lesion to enhance the local immunogenicity of a patient's tumor (adjuvinating radiation) and/or to kill tumor cells (ablative radiation) followed by systemic administration of an anti-PD-1 antibody of the invention” (paragraph [0179]), impliedly, to treat all the tumors in patient including any that were not irradiated.  As noted above, while it would be expected that the systemic Ann. Transl. Med. 2016 Mar; 4 (6): 118; pp. 1-3) (see entire document).  This should be apparent given the number of publications, many of which are cited below as being pertinent, that describe the synergistic effects of a combination comprising localized radiotherapy and immune checkpoint blockade therapy, which include enhanced antitumor immune-mediated abscopal effects. 
With further regard to Applicant’s argument that it is not enough that it be “reasonably expected”, but must be established with certainty that the practice of the prior art’s method achieves regression of both a first tumor and a second tumor in the subject, insofar as the claims are rejected under 35 U.S.C. §103, Applicant is reminded “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).  However, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
Thus, if the disclosure by Papadopoulos et al. does not clearly anticipate the 
Lastly in response to Applicant’s argument that the Office has not shown that the practice of the prior art’s method necessarily results in regression of both a first tumor and a second tumor in the subject, if it were an unexpected result, and should not be, when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed.Cir.1984).  Here, the closest prior art is the method of Papadopoulos et al., which materially and manipulatively indistinguishable from the claimed invention.  If Papadopoulos et al. teaches this method but does not expressly teach that its practice results in regression of both a first tumor and a second tumor in the subject, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Prindle, 297 F.2d 251, 254, 132 USPQ 282, 283-84 (CCPA 1962).  Since the prior art’s method inherently results in regression of both a first tumor and a second tumor in the subject, albeit perhaps unappreciated or at least unmentioned by Papadopoulos et al., this effect is not a basis for rebutting a prima facie finding of obviousness.  In re Baxter Travenol Labs., 952 F.2d 388, 21 U.S.P.Q.2d 1281 (Fed. Cir. 1991).  After a prima facie case is made out, the burden shifts to the Applicant to show an unobvious difference between the prior art’s method and the claimed method because the Office lacks the resources to do such comparisons. In re Best, 562 F.2d 1252, 1254-1255 (CCPA 1977).  In this case, Applicant has not shown any reason why it would not have been expected that regression of both a first tumor and a second tumor in the subject is achieved by the practice the prior art’s method or why one ordinarily skilled in the art as of the effective filing date of the claimed invention would not have had a reasonable expectation of success in practicing the claimed invention as taught or suggested by the prior art.
12 to the subject at a dose of about 0.1 mg/kg of body weight to about 60 mg/kg of body weight of the subject (e.g., a dose of 10 mg/kg); see, e.g., paragraphs [0053] and [0235].
Applicant has further argued Papadopoulos et al. teaches a broad range of doses, but that the full range of doses is not specifically described as being suitable for use in combination with selective radiotherapy.  Although considered this argument has not been found persuasive.
Example 11 is to be read in a vacuum without consideration of the whole of the disclosure.
Given the facts, even if it might be argued that Papadopoulos et al. does not clearly anticipate the claimed invention because, as Applicant has argued, the full range of 
 	In deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 

            Accordingly Appellant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art (e.g., it would have been immediately appreciated upon reading the disclosure by Papadopoulos et al. that selective radiotherapy might be used in combination with different doses of the anti-PD-1 antibody or antigen binding fragment thereof with the objective of providing optimal effectiveness and the dose that is best used may vary depending upon any of several different factors such as the type of tumor to be treated).13  Besides, the claims are not limited to any one particular dose or any one particular type of tumor or even to one particular type of subject (e.g., a human).  In light of such permissible variance, it seems that the dose that is used in practicing the process that is claimed will vary, just as it would be understood that the dose to be used in practicing the method taught or suggested by the prior art may.   
            With further regard to Applicant’s argument that the prior art fails to teach the full range of doses, which is disclosed by Papadopoulos et al., is not specifically described as being suitable for use in combination with selective radiotherapy, the U.S. Supreme KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007). 
Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
Applicant has argued that Papadopoulos et al. does not expressly or inherently describe radiation being selectively administered, as presently claimed, since, for example, if a patient has only one tumor, “selective radiation/non-irradiation as presently claimed would not be possible because the requisite second tumor would not be present.”  In response, Papadopoulos et al. teaches treating a single tumor in a patient or a plurality of tumors in a patient and as noted above Papadopoulos et al. teaches “[patients] assigned to radiotherapy require at least one additional lesion that can be safely irradiated while sparing the index lesions [underscoring added for emphasis] and for which radiation at the limited, palliative doses contemplated would be considered medically appropriate” (paragraph [0260]).  So, once again, it is submitted that Papadopoulos et al. quite clearly teaches the practicality of treating a first tumor by irradiating the tumor without irradiating a second tumor, even if the second tumor is deemed to be an index lesion.14  Even so, if for whatever reason it might be argued that the disclosure by Papadopoulos et al. does not clearly anticipate the claimed invention, then it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat a first tumor and a second tumor in the subject in which the second tumor cannot be safely irradiated by irradiating only the first tumor, which is safely irradiated, to slow the growth of the first tumor and administering to the subject an effective amount of the 
Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Given the disclosure by Papadopoulos et al. of the potential of the disclosed method to treat the growth of both a first and a second tumor in a patient, Applicant is reminded that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Lastly it is noted that Applicant has argued that the claimed invention is practiced with unexpectedly superior results in that a greater than additive enhancement of the regression was achieved by the use of the combination of the disclosed anti-PD-1 antibody and selective radiotherapy.  In response, as noted above, Papadopoulos et al. expressly teaches the method, which appears materially and manipulatively indistinguishable from the claimed invention, provides synergistic effects (i.e., a greater than additive enhanced tumor regression as compared to the regression that is achieved when either modality is used alone) because the combination augments immune cell activity by either “releasing the brake” on suppressed immune cells or “stepping on the gas” to activate an immune response.  Thus, it would seem that the synergistic effects that were observed should not have been unexpected given the teachings of Papadopoulos et al. and therefore the disclosure by Papadopoulos et al. appears to anticipated the claimed invention.  If not, with regard to the obviousness of the claimed invention, which appears materially and manipulatively indistinguishable from the method suggested the prior art, even if in practicing an embodiment of the claimed invention, Applicant observed a synergistic effect, the observation alone is not necessarily sufficient 
“[W]e attribute no magic status to synergism per se since it may be expected or unexpected.” In re Huellmantel, 324 F.2d 998, 1003 (CCPA 1963); see also In re Kollman, 595 F.2d 48, 55 n.6 (CCPA 1979) (“Synergism, in and of itself, is not conclusive of unobviousness in that synergism might be expected.”).
“[T]he burden of showing unexpected results rests on he who asserts them.  Thus it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.”  In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).   Moreover, “[i]t is well settled that unexpected results must be established by factual evidence.  Mere argument or conclusory statements in the specification does not suffice.”  In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
“[A] greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Furthermore, as in accordance with M.P.E.P. § 712.02(b), the burden is on Appellant to establish that the results are unexpected to an unobvious extent and of a significant, practical advantage, a burden which seems not to have been met here, especially upon consideration of the breadth of the claims.
In this case, as discussed above, it is submitted that an additive or synergistic effect should not have been unexpected because Papadopoulos et al. expressly teaches the disclosed method provides synergistic effects (i.e., a greater than additive enhanced tumor regression as compared to the regression that is achieved when either modality is used alone) because the combination augments immune cell activity by either “releasing the brake” on suppressed immune cells or “stepping on the gas” to activate an immune response.
However, since Applicant has argued that such an effect would not have been expected, it is duly noted that the factual evidence of the effect as presented by this application is not reasonably commensurate in scope with the breadth of the claims, 
According to M.P.E.P. § 2145, the evidence presented by Applicant to overcome a prima facie case of obviousness on the basis of secondary considerations such as unexpected superiority or synergy must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). See M.P.E.P. § 716.02(d).
Clearly this is not the case here.
According to M.P.E.P. § 716.02(c), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and M.P.E.P. § 716.02(d) - § 716.02(e).
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  M.P.E.P. § 716.02(b).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  M.P.E.P. § 716.02(c).  
Accordingly, although carefully considered, Applicant’s arguments have not been found persuasive and if Papadopoulos et al. does not clearly anticipate the claimed invention, then, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  

9.	Claims 1, 3-19, 21-23, 28, 30, and 32-37 are rejected under 35 U.S.C. 102(a)(2) U.S. Patent Application Publication No. 2015/0203579-A1. 
Beginning at page 7 of the amendment filed August 2, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
U.S. Patent Application Publication No. 2015/0203579-A1 (Papadopoulos et al.) teaches that which is set forth in the above rejection.
	Although carefully considered Applicant’s arguments have not been found persuasive for the reasons explained in the above rejection of the claims as being anticipated by or obvious over the same prior art document. 
Note:  The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regard to the above rejection under 35 U.S.C. § 103(a), the rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment .

10.	Claims 1, 3-19, 21-23, 28, 30, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Int. J. Radiat. Oncol. Biol. Phys. 2013 Jun 1; 86 (2): 343-9) and U.S. Patent Application Publication No. 2015/0203579-A1.
Beginning at page 7 of the amendment filed August 2, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims, as presently amended, are drawn to a method intended for treating a first and a second tumor in a subject, said method comprising administering to the subject one or more doses of ionizing radiation to the first tumor but not the second tumor in combination with one or more doses of an antibody or antigen binding fragment thereof that binds to PD-1, so as to cause the enhanced regression of both tumors as compared to the regression caused by either administration of the antibody or antigen binding fragment thereof alone or the ionizing radiation alone. 
	Zeng et al. teaches the combination of PD-1 blockade and localized radiation therapy results in long term survival of mice with orthotopic brain tumors; see entire document (e.g., the abstract).  Moreover, Zeng et al. teaches that the combination was more effective than either modality alone (see, e.g., the abstract; page 346; and page 348).  Furthermore, Zeng et al. teaches previous studies have shown that fractionated radiotherapy synergizes with immune checkpoint blockade therapy to produce tumor regression and long-term survival in a variety of extracranial cancer models (see, e.g., page 348).  Zeng et al. teaches that in their study the synergistic effect of the combination was mediated by an enhanced antitumor immune response (see, e.g., page 348).  Zeng et al. teaches that “[our] results support and build on these data by demonstrating that blockade of other immune checkpoints, such as PD-1, may also synergize with [radiotherapy]” (page 348) by increasing antigen presentation and promoting a proinflammatory tumor microenvironment (see, e.g., the abstract).  Zeng et al. teaches that binding of PD-1 to its ligands B7-H1 (PD-L1) or B7-DC (PD-L2) induces apoptosis or 
	Zeng et al. teaches the use of a hamster anti-mouse PD-1 antibody but does not expressly teach the use of an anti-human PD-1 antibody comprising a heavy chain variable domain comprising the complementarity determining regions (CDRs) of the human PD-1 antibody comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 (i.e., CDRs comprising the amino acid sequences of SEQ ID NOs: 3, 4, and 5) and a light chain variable domain comprising the CDRs of the human PD-1 antibody comprising a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 (i.e., CDRs comprising the amino acid sequences of SEQ ID NOs: 6, 7, and 8). 
	U.S. Patent Application Publication No. 2015/0203579-A1 (Papadopoulos et al.) 15 leading to the enhanced tumor regression as compared to the regression that is achieved when either modality is used alone (see, e.g., paragraphs [0169] and [0177]).  Papadopoulos et al. teaches the method further comprise administering to the subject an anti-inflammatory drug; see, e.g., paragraph [0051].  Papadopoulos et al. teaches the tumor is a brain tumor (see, e.g., paragraph [0052]).  Papadopoulos et al. teaches the tumor is metastatic and either a primary tumor or a recurrent tumor (i.e., a tumor that recurs or relapses after therapy); see, e.g., paragraph [0052].  Papadopoulos et al. teaches the antibody or antigen-binding fragment is administered subcutaneously, intravenously, intradermally, intraperitoneally, orally, intramuscularly, or intracranially to the subject at a dose of about 0.1 mg/kg of body weight to about 60 mg/kg of body weight of the subject (e.g., a dose of 10 mg/kg); see, e.g., paragraphs [0053] and [0235].  Papadopoulos et al. teaches an dose of the antibody or antigen binding fragment thereof is at least about 0.1 mg to about 800 mg, about 1 to about 500 mg, about 5 to about 300 mg, or about 10 to about 200 mg, to about 100 mg, or to about 50 mg; see, e.g., paragraph [0159].  Papadopoulos et al. teaches the initial dose may be followed by administration of a second or a plurality of subsequent doses of the antibody or antigen-binding fragment thereof in an amount that can be approximately the same or less than that of the initial dose, wherein the subsequent doses are separated by at least 1 day to 3 days or at least one week or at least 4 weeks; see, e.g., paragraph [0159].  Papadopoulos et al. teaches the subjects are irradiated with fractionated doses (e.g., 5 fractions of about 30 Gy or a total dose of 27 
	As to the limitation recited by claim 1 that the method comprises administering to the subject one or more doses of ionizing radiation to the first tumor but not the second tumor, notably, Papadopoulos et al. teaches “[to] be enrolled in a radiotherapy cohort, a patient must have a lesion that can be safely irradiated and for which radiation at the limited, palliative doses contemplated would be considered medically appropriate” (paragraph [0250]).  It stands to reason that a given tumor in a subject should only be irradiated if it is possible to do so safely without causing harm to subject that might outweigh the benefit of the treatment.  Furthermore, Papadopoulos et al. teaches “[in] some embodiments, radiation therapy may be administered locally to a tumor lesion to enhance the local immunogenicity of a patient's tumor (adjuvinating radiation) and/or to kill tumor cells (ablative radiation) followed by systemic administration of an anti-PD-1 antibody of the invention” (paragraph [0179]), impliedly, to treat all the tumors in patient including any that were not irradiated.16  In addition, it is noted that in describing the inclusion criteria used to determine if a patient should be included in the planned study, as outlined, Papadopoulos et al. teaches “[patients] assigned to radiotherapy require at least one additional lesion that can be safely irradiated while sparing the index lesions [underscoring added for emphasis17] and for which radiation at the limited, palliative doses contemplated would be considered medically appropriate” (paragraph [0260]).  Quite clearly then Papadopoulos et al. teaches treating a first tumor by irradiating the tumor 
	It would have been obvious to one ordinarily skilled in the art at the time of the invention to practice a method as suggested by the teachings of Zeng et al. to treat two or more tumors in a subject using a combination of systemic PD-1 blockade and localized radiation therapy, which is administered to a tumor in the subject, but not another tumor in the subject, to treat each tumor in the subject; and in view of the teachings of Papadopoulos et al. it would have been obvious to one ordinarily skilled in the art at the time of the invention to do so by using an anti-human PD-1 antibody comprising a heavy chain variable domain comprising the complementarity determining regions (CDRs) of the human PD-1 antibody comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 (i.e., CDRs comprising the amino acid sequences of SEQ ID NOs: 3, 4, and 5) and a light chain variable domain comprising the CDRs of the human PD-1 antibody comprising a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 (i.e., CDRs comprising the amino acid sequences of SEQ ID NOs: 6, 7, and 8).  This is because Zeng et al. teaches the combination is more effective than either modality alone and because Papadopoulos et al. teaches this antibody would be effectively used in place of the antibody described by Zeng et al. (and because it would not be sensible to treat a human subject using an antibody that binds to mouse PD-1 (since it was known at the time that mouse PD-1 and human PD-1 are only 60% homologous18).  Furthermore, with particular regard to the independent claims, in light of the additional teachings of Papadopoulos et al., it is submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to practice the 
	Applicant’s arguments have been carefully considered but not found persuasive, in large part, for the reasons already made of record, particularly with regard to the teachings of Papadopoulos et al. 
In response to Applicant's arguments against the references (e.g., Zeng et al.) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is duly reminded that the test for obviousness is not whether the features of the secondary references may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  

Conclusion
11.	No claim is allowed.

12.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Nagasaka et al. (J. Immunother. Cancer. 2016 Nov 15; 4: 83; pp. 1-4) teaches 
	D’Souza et al. (Front. Oncol. 2016 Oct 7; 6: 212; pp. 1-8) teaches combining radiation therapy with immune checkpoint blockade for central nervous system malignancies.
	Park et al. (Cancer Immunol. Res. 2015 Jun; 3 (6): 610-9) teaches stereotactic ablative radiotherapy (SABR) induces an abscopal tumor-specific immune response in both the irradiated and nonirradiated tumors, which is potentiated by PD-1 blockade.
Saâda-Bouzid et al. (Ann. Oncol. 2017 Jul 1; 28 (7): 1605-11) teaches hyperprogression during anti-PD-1/PD-L1 therapy in patients with recurrent and/or metastatic head and neck squamous cell carcinoma.
Hu et al. (Curr. Breast Cancer Rep. 2017; 9 (1): 45-51) teaches the abscopal effect of radiation therapy, which has been found to become more relevant to the treatment of less immunogenic tumors such as breast cancer due to the application of immune checkpoint blockade.
Reynders et al. (Cancer Treat Rev. 2015 Jun; 41 (6): 503-10) teaches it is possible to achieve a synergistic systemic therapeutic effect following irradiation of a primary tumor when used in combination with immunotherapy due to treat tumors located at sites that differ from the site of the primary tumor.
Huang et al. (Asia Pac. J. Clin. Oncol. 2018 Oct; 14 (5): e548-e550) describes the first report of an abscopal effect resulting in the regression of metastases to the lung following localized irradiation of a brain tumor.
Newly cited, Postow et al. (N. Engl. J. Med. 2012; 366: 925-931) teaches the abscopal effect in treating cancer using a combination of immune checkpoint blockade therapy and radiotherapy.
Postow et al. (N. Engl. J. Med. 2015 May 21; 372: 2006-17) teaches the combination of Nivolumab and Impilimumab, antibodies that bind to human PD-1 and CTLA-4 respectively, is more effective than either antibody when used alone to treat cancer.
Golden et al. (Cancer Immunol. Res. 2013 Dec; 1 (6): 365-72) teaches the abscopal effect in treating cancer using a combination of immune checkpoint blockade 
Deng et al. (J. Clin. Invest. 2014; 124 (2): 687-695) teaches a combination of immune checkpoint blockade therapy and radiotherapy synergistically promotes antitumor immunity.
Seyedin et al. (Immunotherapy. 2015; 7 (9): 967-980) teaches the use of immune checkpoint blockade therapy to enhance the abscopal effect of radiotherapy in treating cancer.
Dovedi et al. (Cancer Res. 2014 Oct; 74 (19): 5458-68) teaches acquired Resistance to fractionated radiotherapy can be overcome by concurrent immune checkpoint blockade therapy.
Vanpouille-Box et al. (Cancer Res. 2015 Jun 1; 75 (11): 2232-42) teaches the addition of immune checkpoint blockade therapy to a treatment combination that includes radiotherapy provides for more effective anticancer treatment. 
Dewan et al. (Clin. Cancer Res. 2009; 15 (17): 5379-88) teaches fractionated but not single-dose radiotherapy induces an immune-mediated abscopal effect when combined with immune checkpoint blockade therapy.
Grimaldi et al. (OncoImmunology. 2014 May 14; 3 (5) e28780; pp. 1-10) teaches abscopal effects of radiotherapy are enhanced when radiotherapy is used in combination with immune checkpoint blockade therapy.
Wu et al. (Oncotarget. 2015 May 20; 6 (14): 12468-80) teaches abscopal effects of radiotherapy are enhanced when radiotherapy is used in combination with immune checkpoint blockade therapy.
Park et al. (Cancer Immunol. Res. 2015 Jun; 3 (6): 610-9; electronically published February 19, 2015) teaches the combination of stereotactic ablative radiotherapy and PD-1 blockade therapy for treatment of cancer and the achievement of abscopal tumor-specific immune responses directed against both irradiated and non-irradiated tumors.  
ClinicalTrials.gov Identifier: NCT02383212 (posted March 9, 2015; pp. 1-8) describes a phase I clinical trial entitled, “Study of REGN2810 (Anti-PD-1) in Patients With Advanced Malignancies”, which includes an arm in which cancer patients are treated using combinations that include the administration of hypofractionated radiotherapy and anti-PD-1 antibody REGN2810.
J. Immunol. Res. 2015; 2015: 158038; pp. 1-16) teaches immune checkpoint inhibitors including anti-PD-1 antibody REGN2810, which is being used in combination with hypofractionated radiotherapy to treat cancer.
Although not prior art, Papadopoulos et al. (J. Clin. Oncol. 2016 May 20; 34 (15 Suppl.): 3024; pp. 1-5) teaches the use of a combination of hypofractionated radiotherapy and the anti-PD-1 antibody REGN2810 for the treatment of cancer.

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
November 24, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Synergistic” is a term of art.  It has been defined by the National Cancer Institute as meaning: “[in] medicine, describes the interaction of two or more drugs when their combined effect is greater than the sum of the effects seen when each drug is given alone”.
        
        See (https://www.cancer.gov/publications/dictionaries/cancer-terms/def/synergistic). 
        2 While it would be expected that the systemic administration of the anti-PD-1 antibody would result in the treatment of any and all tumors in the body of the patient, “adjuvinating” radiotherapy, which results in the enhancement of the immunogenicity of the tumor, would be expected to generate systemic therapeutic effects as well.  This is because the immune effector cells that are produced following the elicitation of an anti-tumor immune response caused by the irradiation of a tumor is not confined to the immediate vicinity of the irradiated tumor but may circulate throughout the body of the patient to reach other anatomic locations at which other tumors have arisen.  This effect would have been recognized by the artisan of ordinary skill in the art before the effective filing date of the claimed invention as the “abscopal effect”, which is a topic briefly reviewed by Ng et al. (Ann. Transl. Med. 2016 Mar; 4 (6): 118; pp. 1-3) (see entire document).
        
        3 An “index lesion” is typically a relatively large lesion observed or detected, which may be of a relatively higher grade or relatively more advanced.
        
        4 Again, an “index lesion” is typically a relatively large lesion observed or detected, which may be of a relatively higher grade or relatively more advanced.
        5 While it would be expected that the systemic administration of the anti-PD-1 antibody would result in the treatment of any and all tumors in the body of the patient, “adjuvinating” radiotherapy, which results in the enhancement of the immunogenicity of the tumor, would be expected to generate systemic therapeutic effects as well.  This is because the immune effector cells that are produced following the elicitation of an anti-tumor immune response caused by the irradiation of a tumor is not confined to the immediate vicinity of the irradiated tumor but may circulate throughout the body of the patient to reach other anatomic locations at which other tumors have arisen.  This effect would have been recognized by the artisan of ordinary skill in the art before the effective filing date of the claimed invention as the “abscopal effect”, which is a topic briefly reviewed by Ng et al. (Ann. Transl. Med. 2016 Mar; 4 (6): 118; pp. 1-3) (see entire document).
        
        6 An “index lesion” is typically a relatively large lesion observed or detected, which may be of a relatively higher grade or relatively more advanced.
        
        7 Again, an “index lesion” is typically a relatively large lesion observed or detected, which may be of a relatively higher grade or relatively more advanced.
        
        8 See, e.g., paragraph [0032].
        9 Notably Papadopoulos et al. expressly teaches treatment with an antibody or antigen-binding fragment thereof of the invention alone leads to more than 50% regression (see, e.g., paragraph [0169]).
        10 “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In this case, since the method described by the prior art is materially and manipulatively indistinguishable from the claimed invention, it cannot have different properties (i.e., the effects achieved by the practice of the prior art’s method must be the same as those achieved by the practice of the claimed invention). 
        11 See Persion Pharm. LLC v. Alvogen Malta Operations Ltd, 945 F.3d 1184, 2019 U.S.P.Q.2d494084 (Fed. Cir. 2019) and Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012).
        12 As noted above, Applicant elected the species of the invention in which the tumor is a brain tumor and so it seems particularly relevant that Papadopoulos et al. teaches the tumor to be treated is a brain tumor and a dose of, e.g., 10 mg/kg is administered intracranially.
        13 Here it is aptly noted that It is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
        14 Again, an “index lesion” is typically a relatively large lesion observed or detected, which may be of a relatively higher grade or relatively more advanced.
        
        15 “Synergistic” is a term of art.  It has been defined by the National Cancer Institute as meaning: “[in] medicine, describes the interaction of two or more drugs when their combined effect is greater than the sum of the effects seen when each drug is given alone”. 
        
        See (https://www.cancer.gov/publications/dictionaries/cancer-terms/def/synergistic). 
        16 While it would be expected that the systemic administration of the anti-PD-1 antibody would result in the treatment of any and all tumors in the body of the patient, “adjuvinating” radiotherapy, which results in the enhancement of the immunogenicity of the tumor, would be expected to generate systemic therapeutic effects as well.  This is because the immune effector cells that are produced following the elicitation of an anti-tumor immune response caused by the irradiation of a tumor is not confined to the immediate vicinity of the irradiated tumor but may circulate throughout the body of the patient to reach other anatomic locations at which other tumors have arisen.  This effect would have been recognized by the artisan of ordinary skill in the art before the effective filing date of the claimed invention as the “abscopal effect”, which is a topic briefly reviewed by Ng et al. (Ann. Transl. Med. 2016 Mar; 4 (6): 118; pp. 1-3) (see entire document).
        
        17 An “index lesion” is typically a relatively large lesion observed or detected, which may be of a relatively higher grade or relatively more advanced.
        
        18 See, e.g., Finger et al. (Gene. 1997 Sep 15; 197 (1-2): 177-87); see entire document (e.g., the abstract).